Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The Applicant’s argument is persuasive. The claims amendment overcome all pending issues. After a further search, no reference is found.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668